Citation Nr: 0919035	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for residuals of a left 
wrist fracture.  

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for disabilities of the 
lumbar and cervical spine, claimed as osteoarthritis and, if 
so, whether the reopened claim should be granted.  

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left wrist 
disability, claimed as carpal tunnel syndrome and, if so, 
whether the reopened claim should be granted.  

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right wrist 
disability, claimed as carpal tunnel syndrome and, if so, 
whether the reopened claim should be granted.  

6.  Entitlement to a disability rating in excess of 10 
percent for amputation, distal portion, right 5th finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969, and from February 1975 to February 1978.  Thereafter, 
he also had periods of active duty for training and inactive 
duty training as a member of the Army Reserve - National 
Guard until approximately 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reopened the Veteran's service connection claim 
for a back disability, and subsequently denied it on the 
merits.  The Veteran subsequently initiated and perfected an 
appeal of this rating determination.  

This appeal also arises from an August 2004 rating decision 
which denied the Veteran service connection for a right 
shoulder disability.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  

This appeal also arises from a June 2005 rating decision 
which awarded the Veteran a compensable rating of 10 percent 
for his amputation, distal portion, of the right 5th finger.  
The Veteran subsequently initiated an appeal of this rating 
determination.  

This appeal also arises from a December 2005 rating decision 
which found new and material evidence had not been submitted 
to reopen the Veteran's service connection claim for carpal 
tunnel syndrome of the right wrist.  The Veteran subsequently 
initiated and perfected an appeal of this rating 
determination.  

Finally, this appeal also arises from a December 2006 rating 
decision which denied the Veteran service connection for a 
left wrist fracture, and found no new and material evidence 
had been submitted to reopen a service connection claim for 
carpal tunnel syndrome of the left wrist.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

In October 2005, the Veteran testified regarding several 
issues on appeal before a Decision Review Officer, seated at 
the RO.  

The issues of entitlement to service connection for a right 
wrist disability and an increased rating for a right 5th 
finger disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability did not begin in 
service and was first shown several years thereafter, and 
competent and credible evidence of a nexus between a right 
shoulder disability and active military service has not been 
submitted.  

2.  The Veteran sustained an avulsion fracture of the left 
wrist during active duty for training.  

3.  In a March 1999 rating decision, the Veteran was denied 
service connection for a back disability and for bilateral 
carpal tunnel syndrome.  While he initiated an appeal of this 
determination, he did not perfect his appeal with the filing 
of a timely substantive appeal.  

4.  Evidence received since the March 1999 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bilateral wrist disability, claimed 
as carpal tunnel syndrome, and raises a reasonable 
possibility of substantiating the claim for same.  

5.  Competent evidence has been presented establishing carpal 
tunnel syndrome as a residual of a left wrist fracture.  

6.  Evidence received since the March 1999 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for osteoarthritis of the lumbar and 
cervical spine, and raises a reasonable possibility of 
substantiating the claim for same.  

7.  Osteoarthritis, or any other disability of the 
lumbosacral spine, was not diagnosed or demonstrated during 
service or within a year thereafter; the first competent 
evidence of osteoarthritis is dated many years after service 
and no competent evidence demonstrates a link between a 
current diagnosis and active service.  

8.  Osteoarthritis, or any other disability of the cervical 
spine, was not diagnosed or demonstrated during service or 
within a year thereafter; the first competent evidence of 
osteoarthritis is dated many years after service and no 
competent evidence demonstrates a link between a current 
diagnosis and active service.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred during 
active military service, nor may such a disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).  

2.  A left wrist fracture was incurred during active military 
service.  38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303 (2008).  

3.  The March 1999 rating decision denying the Veteran 
service connection for a back disability and for bilateral 
carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

4.  Evidence added to the record since the March 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for carpal tunnel syndrome of the left 
wrist is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008).  

5.  Carpal tunnel syndrome of the left wrist is due to or the 
result of a service-connected left wrist fracture.  
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2008).  

6.  Evidence added to the record since the March 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for osteoarthritis of the lumbar and 
cervical spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).  

7.  A low back disability, to include osteoarthritis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

8.  A neck disability, to include osteoarthritis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  With regard to the Veteran's 
application to reopen previously denied service connection 
claims, any question as to the adequacy of any notice 
provided by VA therein is rendered moot by the Board's 
actions in reopening these claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2004, December 2004, and 
December 2005.  The letters provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, a March 2006 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date 
for any service connection claim granted by VA.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to some of the adverse 
determinations on appeal.  Indeed, Dingess notice was not 
accomplished until March 2006.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
in March 2006, and the claim was later readjudicated in June 
2006.  Thus, any timing deficiency was properly cured.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
private and VA treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private medical treatment and examination.  The 
Veteran was also afforded VA examination where necessary to 
fully develop the record on appeal and assist him in the 
completion of his application for benefits.  VA has no 
additional duties in this regard.  

Further regarding the duty to assist, the Veteran's 
statements in support of his appeal are of record, including 
testimony provided at an October 2005 hearing before a 
Decision Review Officer at the RO.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims on appeal.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service connection - Right shoulder

The Veteran seeks service connection for a right shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Veteran's service treatment records are silent for any 
diagnosis of or treatment for a right shoulder disability.  
In July 1969, the Veteran was seen for a crush injury of the 
right hand, sustained when his hand was caught between the 
bumpers of two trucks in a military convoy collision.  
However, no right shoulder injury was noted at that time.  He 
was hospitalized for several weeks and afforded appropriate 
medical treatment for his right hand injury.  On periodic 
examinations in August 1969, February 1975, March 1978, 
October 1979, November 1983, April 1987, January 1991, and 
March 1996, his upper extremities were negative for 
abnormality of the right shoulder.  On concurrent August 
1969, February 1975, March 1978, October 1971, November 1983, 
April 1987, January 1991, and March 1996 reports of medical 
history, he also denied any history of a painful or "trick" 
shoulder or elbow.  

The Veteran has also received VA medical treatment and 
examination.  On a November 1994 VA Agent Orange examination, 
he reported pain and stiffness of both wrists, and pain and 
crepitus of both knees, but no right shoulder pain was 
reported.  Similarly, on VA general medical examination in 
August 1995, no disability of the right shoulder was reported 
by the Veteran or noted on objective examination.  Another VA 
medical examination was afforded the Veteran in January 1999.  
He was reported to have full range of motion of the 
shoulders, with crepitus.  No diagnosis of the right shoulder 
was made at that time.  An October 2003 VA clinical notation 
recorded the Veteran's complaints of right shoulder pain, but 
no injury was noted.  He stated he had been lifting recently, 
and had pain of approximately a month's duration.  He stated 
he previously had injured his right shoulder, with no further 
elaboration given.  Examination revealed a tender right 
shoulder with some limitation of motion, and tendonitis was 
diagnosed.  

In April 2004, he was again seen by VA medical personnel on 
an outpatient basis, complaining of right shoulder pain.  His 
noted medical history included his motor vehicle accident 
during military service in 1969, resulting in his right hand 
injury.  He asserted his right shoulder was injured at the 
same time, but was overlooked due to the severity of his 
right hand injury.  He stated he had experienced right 
shoulder pain since 1969.  The VA examiner, a physician's 
assistant, diagnosed right shoulder impingement tendonitis 
and "probably traumatic" degenerative joint disease.  In 
the examiner's opinion, this disability was "more likely 
than not associated with the injury in 1969, Vietnam."  
Again in January 2005, the Veteran was seen by the same 
examiner, and again reported right shoulder pain since 
military service in 1969.  A X-ray confirmed degenerative 
osteoarthritis of the right acromioclavicular joint.  The 
examiner described the Veteran's right shoulder disability as 
a "combat-related injury" which was "more likely than not 
[. . .] related to the original documented injury" in 
service.  

In February 2000, a lay statement was received from another 
former soldier, C.M., who served with the Veteran in Vietnam.  
C.M. stated the Veteran was involved in the aforementioned 
motor vehicle accident during military service which resulted 
in the crush injury to his right hand.  Regarding shoulder 
and back injuries, C.M. indicated the Veteran "has stated 
that he now has problems with his back and shoulders" 
resulting from this accident.  

In February 2006, the Veteran was afforded a VA orthopedic 
examination to determine the etiology of any current right 
shoulder disability.  The examiner, a VA physician, reviewed 
the claims file and noted the Veteran's in-service motor 
vehicle accident resulting in his right hand injury.  The 
examiner noted that no right shoulder disability was 
diagnosed at that time.  Physical examination of the right 
shoulder revealed normal range of motion, with some crepitus.  
X-rays of the right shoulder indicated a mild irregularity of 
the acromioclavicular joint, which "could be secondary to an 
old injury."  The examiner characterized the right shoulder 
X-rays as normal.  Based on the crepitus of the right 
shoulder on range of motion, an impingement syndrome was 
suspected.  Regarding the etiology of any right shoulder 
disability, the examiner could find no medical records 
supporting a right shoulder injury in service.  Based on his 
review of the record and examination of the Veteran, the 
examiner found it "more probable than not" that any current 
right shoulder disability was "probably not due to the 
accident" during military service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right shoulder disability.  His 
service treatment records, including those immediately 
following his initial 1969 in-service motor vehicle accident, 
are negative for any diagnosis of or treatment for a right 
shoulder disability.  The Veteran has described the 1969 
motor vehicle accident as having occurred in a combat 
situation and as such, the presumption of a right shoulder 
injury is warranted.  The law provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence of an injury 
incurred in service shall be accepted as sufficient proof of 
service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154(b) (West 2002).  Without 
determining whether the 1969 incident occurred under combat 
conditions, the Board observes that the Veteran's right hand 
injury, arising from the same incident, is well-documented in 
the record, and he was afforded appropriate medical care 
thereof.  Even if a right shoulder injury was initially 
overlooked in July 1969 when his right hand was initially 
injured, the Veteran received ongoing medical treatment 
several weeks thereafter and at no time mentioned a right 
shoulder disability.  Similarly, when he re-entered military 
service in 1975 and thereafter, he repeatedly and 
consistently denied a right shoulder disability on his 
reports of medical history, and concurrent annual 
examinations were negative for any right shoulder 
disabilities.  The medical record does not suggest a right 
shoulder disability until January 1999, when crepitus was 
noted on range of motion.  Such a finding was made 
approximately thirty years after the in-service accident.  
This lengthy period without evidence of a pertinent diagnosis 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of any in-service disease 
or injury of the right shoulder resulting in a current 
disability, service connection for a right shoulder 
disability must be denied.  

The Board is aware that at least one VA examiner stated in 
April 2004 and again in January 2005 that the Veteran's 
current right shoulder impingement syndrome was "more likely 
than not" the result of the in-service accident.  However, 
the record contains no evidence that examiner's opinion was 
based on anything other than the Veteran's own self-reported 
history.  The Board may not reject a medical opinion solely 
on the basis that it is not predicated on review of the 
claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Nevertheless, the Board may call into question an 
opinion based on an unsubstantiated lay history.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  In the present case, 
the Veteran reported to the VA examiner that his right 
shoulder pain "has been a problem since service."  However, 
as noted above, the Veteran for many years failed to report, 
and repeatedly denied, any right shoulder injury since 
service.  Thus, because the basis of the examiner's April 
2004 and January 2005 opinions is flawed, so is the opinion 
itself, and the Board does not find it probative.  

In contrast, the Board finds that the February 2006 VA 
opinion is highly probative because it was based both upon 
physical examination of the Veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
examiner also provided the basis for the medical opinion 
expressed, and pointed to the evidence which supported the 
opinion; namely, the examiner noted the lack of an in-service 
injury to the right shoulder, or any such reports for many 
years thereafter.  See Hernandez-Toyens, 11 Vet. App. at 382.  
In short, the probative medical evidence of record 
establishes that the Veteran's current right shoulder 
disability is likely not related to injury or disease in 
service, or manifested to a compensable within a year 
thereafter.  Admittedly, the February 2006 X-ray report 
indicated a mild irregularity of the acromioclavicular joint, 
which "could be secondary to an old injury", but this 
statement is speculative by its very nature, and does not 
indicate when such an injury may have occurred.  See 
generally, Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 128 (1998).  

The Veteran himself has alleged that his right shoulder began 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, as noted above, statements made 
by the Veteran in support of his claim are inconsistent with 
prior statements denying a right shoulder disability for many 
years, and the Veteran's statements therein cannot therefore 
be accepted as credible evidence.  Likewise, the February 
2000 statement received from C.M. confirms only the 1969 
motor vehicle accident already established in the record, and 
does not independently confirm an in-service right shoulder 
disability.  C.M. explicitly stated the Veteran "has stated 
that he now has problems with his back and shoulders" 
resulting from this accident.  In essence, C.M. only repeated 
the Veteran's own statements.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right shoulder 
disability, as a disease or injury of the right shoulder was 
not incurred during military service nor has one manifested 
to a compensable degree within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Left wrist fracture

The Veteran seeks service connection for a left wrist 
fracture.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board observes that the Veteran has periods of service in 
the Idaho National Guard, to include active duty, active duty 
for training, and inactive duty training.  The term "active 
military service" includes any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).  

The Veteran contends he fractured his left wrist while on 
active duty for training in May 1990.  Military orders 
submitted by him confirm he was on active duty for training 
the first two weeks in May 1990.  Private medical treatment 
records confirm that later the same month, he sought private 
treatment for left wrist pain.  A history of a wrist injury 
two weeks prior was noted.  An avulsion fracture of a carpal 
bone in the left wrist was confirmed, and his wrist was 
placed in a splint.  

Upon receipt of his claim, the Veteran was afforded VA 
orthopedic examination in July 2006.  He reported pain and 
numbness of the left wrist following his May 1990 wrist 
fracture.  On objective examination, the Veteran had 
limitation of motion of the left wrist, with pain on motion.  
X-rays confirmed mild to moderate degenerative changes of the 
carpometacarpal joint of the thumb, but were negative for 
fracture.  The final impression was of a fracture of the left 
wrist with residuals of pain, decreased motion, and sensory 
changes.  Carpal tunnel syndrome on the left was also 
confirmed.  The examiner attributed the Veteran's left wrist 
pain to his in-service 1990 fracture.  

Another VA examination was afforded the Veteran in November 
2006.  The examiner noted that while current X-rays showed no 
residual of a fracture, the Veteran's left wrist fracture was 
nonetheless established in the record.  His range of motion 
of the left wrist and forearm was incongruent with the 
findings of July 2006, but the prior diagnoses of carpal 
tunnel syndrome and a left wrist fracture were confirmed.  
The final impression was of a left wrist fracture with pain 
and sensory changes.  

In a December 2006 written statement, the Veteran's wife, a 
registered nurse, alleged that upon return home from active 
duty for training in May 1990, the Veteran's wrist was 
swollen and painful.  

After considering the totality of the record, the Board finds 
the evidence sufficient to warrant the award of service 
connection for residuals of a left wrist fracture.  The 
Veteran has given credible testimony regarding a left wrist 
injury sustained when he tripped while on active duty for 
training, and reached out with his left hand to catch his 
fall, thus injuring his left wrist.  An avulsion fracture of 
the left wrist was diagnosed by a private physician 
immediately following the Veteran's May 1990 active duty for 
training, and on VA medical examination, a VA physician 
indicated the Veteran's current pain and limitation of motion 
of the left wrist were related to this in-service left wrist 
fracture.  Therefore, service connection for residuals of a 
left wrist fracture is granted.  

IV. New and material evidence - Carpal tunnel syndrome of the 
wrists

The Veteran seeks to reopen his service connection claim for 
carpal tunnel syndrome of the bilateral wrists.  Service 
connection for bilateral carpal tunnel syndrome was denied 
within a March 1999 rating decision, and while the Veteran 
initiated an appeal of this decision, he did not perfect his 
appeal, and this denial thus became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran's service connection claim 
for carpal tunnel syndrome was initially denied due to the 
absence of any evidence linking a current diagnosis of carpal 
tunnel syndrome to an in-service disease or injury.  
Subsequent to that final determination, the Veteran has 
submitted new and material evidence, and his service 
connection claim for carpal tunnel syndrome of the bilateral 
wrists may be reopened.  

Subsequent to the March 1999 rating decision, the Veteran 
submitted the January 2006 statement of his wife, K.K.B., a 
registered nurse (R.N.).  In her statement, she stated that 
following a period of National Guard duty in May 1990, the 
Veteran reported sustaining a fall during that service 
period, resulting in a possible bilateral wrist injury.  On 
physical evaluation of his wrists, she observed both wrists 
to be "swollen bilaterally" and displaying "limited range 
of motion."  He sought private medical treatment for his 
bilateral wrist injury shortly thereafter.  

This medical evidence is new because this evidence has not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim, which is whether the 
Veteran has a current bilateral wrist disability resulting 
from a disease or injury incurred during a period of active 
military service.  Furthermore, this evidence is also 
material because it establishes a possible relationship 
between the current bilateral wrist disability, claimed as 
carpal tunnel syndrome, and an in-service injury.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, this evidence is new and 
material, and the claim is reopened.  

V. Service connection - Carpal tunnel syndrome of the left 
wrist

The Veteran's service connection claim for carpal tunnel 
syndrome of the left wrist having been reopened, it may be 
considered on the merits.  No prejudice results to the 
Veteran from a merits consideration by the Board at this 
time, given the favorable outcome of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Service connection may be awarded 
for any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

In the present case, the Veteran has been granted service 
connection for a left wrist fracture within this decision.  
Additionally, the Veteran was afforded VA orthopedic 
examination in July 2006, at which time he reported pain and 
numbness of the left wrist following his May 1990 wrist 
fracture.  On objective examination, the Veteran had 
limitation of motion of the left wrist, with pain on motion.  
X-rays confirmed mild to moderate degenerative changes of the 
carpometacarpal joint of the thumb, but were negative for 
fracture.  The final impression was of a fracture of the left 
wrist with residuals of pain, decreased motion, and sensory 
changes.  Carpal tunnel syndrome of the left wrist was also 
confirmed.  The examiner attributed the Veteran's left wrist 
pain to his in-service 1990 fracture.  Another VA examination 
was afforded the Veteran in November 2006.  The final 
impression was of a left wrist fracture with pain and sensory 
changes.  

The Board finds these examination reports sufficient to 
warrant a grant of service connection for carpal tunnel 
syndrome of the left wrist, as pain and sensory changes were 
attributed by a VA physician to the Veteran's left wrist 
fracture.  As the left wrist fracture is service-connected, 
any residuals therein, to include carpal tunnel syndrome, may 
also be service-connected.  Therefore, service connection for 
carpal tunnel syndrome of the left wrist is granted.  

VI. New and material evidence - Osteoarthritis of the 
lumbar and cervical spine

The Veteran seeks to reopen his service connection claim for 
a back disability, most recently denied as osteoarthritis of 
the lumbar and cervical spine.  Service connection for a back 
disability was denied within a March 1999 rating decision, 
and while the Veteran initiated an appeal of this decision, 
he did not perfect his appeal, and this denial thus became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).    

As noted above, under applicable criteria, a claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
If the claim is thus reopened, it will be reviewed on a de 
novo basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The general criteria for the consideration 
of new and material evidence claims has already been noted 
above.  

The Board observes that in its April 2002 rating decision, 
the RO found the Veteran had submitted new and material 
evidence to reopen his service connection claim for his back 
disability.  The claim was reopened by the RO and then denied 
on the merits.  Nevertheless, the Board must address the 
issue of new and material evidence in the first instance 
because it determines the Board's jurisdiction to reach the 
underlying claims and to adjudicate the claims de novo.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) 
(citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995)).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

In the present case, service connection was originally denied 
by VA in March 1999 because the evidence did not reflect an 
in-service disease or injury of the back which had resulted 
in a current disability.  As evidence received since that 
determination is both new and material, this claim is 
reopened.  

Subsequent to the March 1999 rating decision, the Veteran 
submitted a December 2000 statement from B.W., M.D.  Dr. W. 
stated the Veteran "suffers from chronic neck and back pain 
secondary to a military accident he suffered in 1969.  He has 
had pain since the accident and it has progressed with age."  
The Veteran has also been afforded a February 2006 VA medical 
examination, which diagnosed degenerative disk disease of the 
lumbar and cervical spine.  

This medical evidence is new because this evidence has not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, which is whether the Veteran has a 
current spinal disability which is the result of an in-
service injury.  This evidence is also material because it 
establishes a possible relationship between the current 
disability of degenerative disc disease of the lumbar and 
cervical spine, and his in-service motor vehicle accident, 
which is established in the record.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Thus, this evidence is new and material, 
and the claim for a back disability, claimed as 
osteoarthritis of the lumbar and cervical spine, is reopened.  

VII. Service connection - Lumbar spine

The Veteran's service connection claim for a lumbar spine 
disability having been reopened, it may be considered on the 
merits.  No prejudice results to the Veteran from a merits 
consideration by the Board at this time, as the RO, the 
agency of original jurisdiction, previously reopened and 
considered on the merits this same issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In July 1969, the Veteran was seen for a crush injury of the 
right hand, sustained when his hand was caught between the 
bumpers of two trucks in a military convoy collision.  
However, no low back injury was noted at that time.  A chest 
X-ray was negative for abnormality.  He was hospitalized for 
several weeks and afforded appropriate medical treatment for 
his right hand injury.  At no time did he report a low back 
injury.  On his August 1969 report of medical history, he 
denied any history of back trouble of any kind, and no 
abnormality of the spine was noted on concurrent objective 
examination.  As noted above, the Veteran subsequently had 
periods of active duty, active duty for training, and 
inactive duty training beginning in 1975.  On periodic 
examinations in February 1975, March 1978, October 1979, 
November 1983, April 1987, January 1991, and March 1996, he 
was negative for abnormalities of the spine.  On concurrent 
August 1969, February 1975, March 1978, October 1971, 
November 1983, April 1987, and January 1991 reports of 
medical history, he also denied any history of recurrent back 
pain.  However, in March 1996, the Veteran reported a history 
of back pain since 1982.  

The Veteran was seen in March 1984 for leg pain, at which 
time his back displayed essentially normal range of motion, 
with some tenderness at T12.  A muscular problem in the 
Veteran's leg, with some possible nerve root irritation, was 
suspected.  In December 1987, the Veteran sought private 
treatment for low back pain of six weeks duration.  On 
physical examination his low back was tender, and some 
decreased sensation was reported at the L5 nerve root 
bilaterally.  Muscle strength and reflexes were within normal 
limits.  A back strain with sensory neuropathy was diagnosed.  

In October 1990, the Veteran was seen for low back pain 
resulting from sawing wood.  On objective examination 
straight leg raising was negative except for pulling of the 
hamstrings.  His back was normal in appearance, and deep 
tendon reflexes and pinprick sensation were within normal 
limits.  X-rays revealed normal height and spacing of the 
vertebral bodies, with the exception of an old minimal 
anterior compression deformity of the T12 vertebral body.  
Disc spaces were well-maintained.  No traumatic or 
destructive changes were noted.  A mechanical low back strain 
was diagnosed, and limbering exercises and heat were 
recommended.  

A VA Agent Orange examination was afforded the Veteran in 
November 1994, at which time he did not report any in-service 
back injuries.  However, he stated he was in a motor vehicle 
accident in 1970 which resulted in a minor compression of two 
lumbar discs.  Physical evaluation of his spine revealed full 
range of motion, with no costovertebral angle tenderness.  
Mild tenderness was present with deep palpation at L1-2.  On 
VA general medical examination in August 1995, he reported no 
complaints of the back or neck, and no findings relative 
thereto were made.  

In July 1998, the Veteran sought private treatment for low 
back pain.  He stated he was walking to work and felt a 
"pop" in his low back.  He reported a 30 year history of 
low back pain since trauma in Vietnam.  His back pain had 
increased the past 16 years.  An acute lumbosacral strain was 
diagnosed.  

A December 1998 VA X-ray of the Veteran's lumbosacral spine 
confirmed mild hypertrophic changes of the lumbar vertebrae.  
The lumbosacral spine was otherwise radiographically 
negative.  

A VA medical examination was afforded the Veteran in January 
1999.  He reported low back pain after prolonged sitting.  On 
objective examination of the lumbar spine, the Veteran was 
tender to percussion, but had full range of motion.  Straight 
leg raising was negative bilaterally, and he could heel-, 
toe-, and tandem-walk without difficulty.  Minor degenerative 
changes of the lumbosacral spine were diagnosed.  

In December 2000, the Veteran submitted the aforementioned 
statement from Dr. B.W., M.D.  Dr. W. stated the Veteran 
"suffers from chronic neck and back pain secondary to a 
military accident he suffered in 1969.  He has had pain since 
the accident and it has progressed with age."  Dr. W. did 
not indicate how long he had been treating the Veteran, or on 
what evidence he based that conclusion.  

A January 2005 VA X-ray of the Veteran's lumbosacral spine 
confirmed chronic degenerative disc and facet joint disease 
at L4-5.  

A VA orthopedic examination was afforded the Veteran in 
February 2006.  The Veteran's claims file was reviewed by the 
examiner, a VA physician.  The examiner noted the Veteran's 
medical history, including his reports of a back injury 
incurred in Vietnam.  He also reported a low back injury 
incurred after service while lifting a car hood.  Physical 
examination revealed some limitation of motion, and supine 
straight leg raising was positive bilaterally.  Sensation was 
intact.  X-rays confirmed some narrowing at L4-5 and L5-S1.  
The diagnosis was of lumbar degenerative disc disease.  After 
examining the Veteran and reviewing the claims file, the 
examiner could find no evidence the Veteran's back was 
injured in service.  The examiner observed that the Veteran 
returned to military service following his initial separation 
in September 1969, and no disorders of the low back were 
noted at that time.  Overall, the examiner concluded the 
Veteran's current symptoms of the low back "are probably not 
due to the accident stemming from the military service."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability, claimed as 
osteoarthritis of the lumbar spine.  As noted above, the 
Veteran has described the 1969 motor vehicle accident as 
having occurred in a combat situation and as such, the 
presumption of a low back injury is warranted.  See 
38 U.S.C.A. § 1154(b) (West 2002).  Without determining 
whether the 1969 incident occurred under combat conditions, 
the Board observes that the Veteran's right hand injury, 
arising from the same incident, is well-documented in the 
record, and he was afforded appropriate medical care thereof.  
Even if a low back injury was initially overlooked in July 
1969 when his right hand was initially injured, the Veteran 
received ongoing medical treatment several weeks thereafter 
and at no time mentioned a low back disability.  Even 
assuming the Veteran injured his low back during military 
service as a result of a 1969 motor vehicle accident, 
confirmed within the record, the evidence does not suggest 
such a disability was anything other than acute and 
transitory, as he did not immediately require treatment for a 
low back disability, and no such disability was noted on his 
service separation examination.  The Veteran also repeatedly 
denied any history of a low back injury on military medical 
examination while a member of the National Guard.  After his 
initial service separation, the Veteran did not seek 
treatment for a low back disability for many years after 
service.  On private examination in March 1984, he did not 
report a history of back injury, and in December 1987, he 
gave only a six week history of a low back pain.  Competent 
evidence establishing a nexus with any incident of military 
service was not received until 2000, approximately 30 years 
after the initial injury.  Evidence of a prolonged period 
without medical complaint or treatment, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Concerning the December 2000 medical opinion statement from 
Dr. B.W., the Board does not find it probative, for several 
reasons.  First, the Board observes that Dr. W. gave no basis 
for his opinion, other than a cursory finding of a nexus 
between current back pain and the accident in service.  Also, 
it does not appear Dr. W. reviewed the claims file in 
reaching his conclusion, instead relying solely on the 
Veteran's self-reported history.  The Board recognizes that a 
medical opinion cannot be rejected solely because it is based 
upon history supplied by the claimant.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court 
has recently held that claims file review, as it pertains to 
obtaining an overview of a Veteran's medical history, is not 
a strict requirement for private medical opinions, and that a 
private medical opinion may not be discounted solely because 
the opining clinician did not describe review of the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Court also stated that "most of the probative value of a 
medical opinion comes from its reasoning", and that the 
Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion."  Id., at 303.  
Nevertheless, in the present case, Dr. W. failed to account 
for the multiple military medical examinations prior to his 
opinion which did not reflect a low back disability, as well 
as the lack of contemporaneous evidence of a back injury at 
the time of the incident itself.  In the absence of such 
discussion, the Board does not find Dr. W.'s opinion 
statement to be as probative as other competent evidence of 
record.  

By contrast, a VA physician rendered a medical opinion in 
February 2006 based both on actual examination of the Veteran 
as well as a complete review of the medical history within 
the claims file.  In so doing, the examiner could find no 
evidence of a back injury in July 1969, when the Veteran 
sustained a crush injury to his right hand and allegedly hurt 
his low back.  The VA physician noted both the lack of 
treatment of the back at that time, as well as the absence of 
post-service treatment for a back injury until many years 
after service.  On this basis, he concluded any current low 
back disability was "probably not due to the accident 
stemming from military service."  In the absence of 
competent evidence linking a current disability of the back 
to any disease or injury incurred during military service, 
service connection for a back disability must be denied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Additionally, the competent evidence does not 
establish arthritis of the lumbosacral spine was diagnosed 
with a year of the Veteran's last period of active military 
service, such that a presumption of service connection is 
warranted.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The Veteran himself has alleged that a disability of the back 
began during military service.  However, as a layperson, he 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In the 
present case, the Veteran has testified he experienced 
intermittent pain of the back since the 1969 incident in 
service, and he is certainly credible to make such 
statements, which are susceptible to lay observation.  
However, osteoarthritis is a complex disorder which requires 
specialized training and analysis for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology.  The Veteran has also not 
explained why he denied for many years any history of a low 
back disability following his 1969 motor vehicle accident in 
service.  Therefore, Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a low back disability, as 
such a disability has not been shown by the competent 
evidence of record to have been incurred during military 
service or within a year therein.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VIII. Service connection - Cervical spine

The Veteran's service connection claim for a cervical spine 
disability having been reopened, it may be considered on the 
merits.  No prejudice results to the Veteran from a merits 
consideration by the Board at this time, as the RO, the 
agency of original jurisdiction, previously reopened and 
considered on the merits this same issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In July 1969, the Veteran was seen for a crush injury of the 
right hand, sustained when his hand was caught between the 
bumpers of two trucks in a military convoy collision.  
However, no neck injury was noted at that time.  He was 
hospitalized and afforded appropriate medical treatment for 
his right hand injury.  At no time did he report a neck 
injury.  On his August 1969 report of medical history, he 
denied any history of back trouble of any kind, and no 
abnormality of the spine was noted on concurrent objective 
examination.  As noted above, the Veteran subsequently had 
periods of active duty, active duty for training, and 
inactive duty training beginning in 1975.  On periodic 
examinations in February 1975, March 1978, October 1979, 
November 1983, April 1987, January 1991, and March 1996, he 
was negative for abnormalities of the spine.  On concurrent 
August 1969, February 1975, March 1978, October 1971, 
November 1983, April 1987, and January 1991 reports of 
medical history, he also denied any history of recurrent back 
pain.  However, in March 1996, the Veteran reported a history 
of back pain since 1982.  

A VA Agent Orange examination was afforded the Veteran in 
November 1994, at which time he did not report any in-service 
back injuries.  On VA general medical examination in August 
1995, he reported no complaints of the back or neck, and no 
findings relative thereto were made.  

In December 1999, the Veteran was seen by his private care 
provider for degenerative joint disease of the neck.  A date 
of onset for this disability was not provided.  

In December 2000, the Veteran submitted the aforementioned 
statement from Dr. B.W., M.D.  Dr. W. stated the Veteran 
"suffers from chronic neck and back pain secondary to a 
military accident he suffered in 1969.  He has had pain since 
the accident and it has progressed with age."  Dr. W. did 
not indicate how long he had been treating the Veteran, or on 
what evidence he based that conclusion.  

A VA orthopedic examination was afforded the Veteran in 
February 2006.  The Veteran's claims file was reviewed by the 
examiner, a VA physician.  The examiner noted the Veteran's 
medical history, including his reports of a neck injury 
incurred in Vietnam.  Physical examination revealed near full 
range of motion of the neck.  Sensation was intact.  The 
diagnosis was of cervical degenerative disc disease.  After 
examining the Veteran and reviewing the claims file, the 
examiner could find no evidence the Veteran's neck was 
injured in service.  The examiner observed that the Veteran 
returned to military service following his initial separation 
in September 1969, and no disorders of the neck were noted at 
that time.  Overall, the examiner concluded the Veteran's 
current symptoms of the neck "are probably not due to the 
accident stemming from the military service."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a neck disability, claimed as 
osteoarthritis of the cervical spine.  As noted above, the 
Veteran has described the 1969 motor vehicle accident as 
having occurred in a combat situation and as such, the 
presumption of a neck injury is warranted.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  Without determining whether the 1969 
incident occurred under combat conditions, the Board observes 
that the Veteran's right hand injury, arising from the same 
incident, is well-documented in the record, and he was 
afforded appropriate medical care thereof.  Even if a neck 
injury was initially overlooked in July 1969 when his right 
hand was initially injured, the Veteran received ongoing 
medical treatment several weeks thereafter and at no time 
mentioned a neck injury or disability.  Even assuming the 
Veteran injured his neck during military service as a result 
of a 1969 motor vehicle accident, confirmed within the 
record, the evidence does not suggest such a disability was 
anything other than acute and transitory, as he did not 
immediately require treatment for a neck disability, and no 
such disability was noted on his service separation 
examination.  The Veteran also repeatedly denied any history 
of a neck injury on military medical examination while a 
member of the National Guard.  After his initial service 
separation, the Veteran did not seek treatment for a neck 
disability for many years after service, until approximately 
December 1999.  Competent evidence establishing a nexus with 
any incident of military service was not received until 2000, 
approximately 30 years after the initial injury.  Evidence of 
a prolonged period without medical complaint or treatment, 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Concerning the December 2000 medical opinion statement from 
Dr. B.W., the Board does not find it probative, for several 
reasons.  First, the Board observes that Dr. W. gave no basis 
for his opinion, other than a cursory finding of a nexus 
between current neck pain and the accident in service.  Also, 
it does not appear Dr. W. reviewed the claims file in 
reaching his conclusion, instead relying solely on the 
Veteran's self-reported history.  The Board recognizes that a 
medical opinion cannot be rejected solely because it is based 
upon history supplied by the claimant.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court 
has very recently held that claims file review, as it 
pertains to obtaining an overview of a Veteran's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Court also stated that 
"most of the probative value of a medical opinion comes from 
its reasoning", and that the Board "must be able to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion."  Id., at 303.  Nevertheless, in the present case, 
Dr. W. failed to account for the multiple military medical 
examinations prior to his opinion which did not reflect a 
neck disability, as well as the lack of contemporaneous 
evidence of a neck injury at the time of the incident itself.  
In the absence of such discussion, the Board does not find 
Dr. W.'s opinion statement to be as probative as other 
competent evidence of record.  

By contrast, a VA physician rendered a medical opinion in 
February 2006 based both on actual examination of the Veteran 
as well as a complete review of the medical history within 
the claims file.  In so doing, the examiner could find no 
evidence of a neck injury in July 1969, when the Veteran 
sustained a crush injury to his right hand and allegedly hurt 
his neck.  The VA physician noted both the lack of treatment 
of the neck at that time, as well as the absence of post-
service treatment for a neck injury until many years after 
service.  On this basis, he concluded any current neck 
disability was "probably not due to the accident stemming 
from military service."  In the absence of competent 
evidence linking a current disability of the back to any 
disease or injury incurred during military service, service 
connection for a neck disability must be denied.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Additionally, the competent evidence does not establish 
arthritis of the cervical spine was diagnosed with a year of 
the Veteran's last period of active military service, such 
that a presumption of service connection is warranted.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The Veteran himself has alleged that a disability of the neck 
began during military service.  However, as a layperson, he 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In the 
present case, the Veteran has testified he experienced 
intermittent pain of the neck since the 1969 incident in 
service, and he is certainly credible to make such 
statements, which are susceptible to lay observation.  
However, osteoarthritis is a complex disorder which requires 
specialized training and analysis for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology.  The Veteran has also not 
explained why he denied for many years any history of a neck 
disability following his 1969 motor vehicle accident in 
service.  Therefore, Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a neck disability, as 
such a disability has not been shown by the competent 
evidence of record to have been incurred during military 
service or within a year therein.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for residuals of a left 
wrist fracture is granted.  

New and material evidence having been received, the claim for 
service connection for carpal tunnel syndrome of the 
bilateral wrist is reopened, and to that extent, the appeal 
is granted.  

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is granted.  

New and material evidence having been received, the claim for 
service connection for osteoarthritis of the lumbar and 
cervical spine is reopened, and to that extent, the appeal is 
granted.  

Entitlement to service connection for a back disability, 
claimed as osteoarthritis of the lumbar spine, is denied.  

Entitlement to service connection for a neck disability, 
claimed as osteoarthritis of the cervical spine, is denied.  


REMAND

As part of its decision above, the Board has reopened the 
Veteran's service connection claim for a right wrist 
disability, claimed as carpal tunnel syndrome.  His service 
treatment records confirm he was treated in July 1969 for a 
crush injury of the right hand, which later resulted in an 
amputation of the distal portion of his right 5th finger.  He 
later claimed to have injured his right wrist in May 1990 
during a period of active duty for training or inactive duty 
training as a member of the National Guard, but his service 
treatment records are negative for such an injury.  
Nevertheless, he has been granted service connection for 
amputation of the distal portion of the right 5th finger 
resulting from his confirmed crush injury in 1969 during 
active military service.  

Pursuant to his claims, the Veteran has been afforded several 
VA medical examinations of his right wrist and hand.  On VA 
examination in March 2005, he was noted to have significant 
neurological findings of the right hand, including pain 
characterized as "7/10", a constant cold feeling in the 
hand, and marked right hand weakness, even though the Veteran 
was right-handed.  The examiner speculated that in the 1969 
accident, the Veteran "had more injury than the amputated 
finger."  Such disability was "more likely than not related 
to his service-connected injury."  In another April 2005 VA 
examination, the same VA examiner further stated the Veteran 
was unable to touch his right little finger with his right 
thumb, make a tight fist, or close his fingers to the distal 
palmar crease, "but this is related to his other 
[unspecified] injury."  The final assessment was of 
"continued significant symptoms related to the crush injury 
and amputation of this right little finger."  

However, the Veteran was seen by another VA examiner in 
February 2006, at which time probable bilateral carpal tunnel 
syndrome was diagnosed.  This examiner noted that carpal 
tunnel syndrome was not diagnosed until approximately 1997, 
many years after the 1969 accident, and concluded the 
Veteran's "current symptoms are probably not due to the 
accident" in service.  Thus, the 2005 and 2006 VA 
examination reports conflict regarding the etiology of any 
neurological disability of the Veteran's right hand and 
wrist, and a medical opinion reconciling these reports is 
warranted.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

Next, within a June 2005 rating decision, the Veteran was 
awarded an increased rating, to 10 percent, for his 
amputation, distal portion, right 5th finger.  In a July 2005 
written statement, the Veteran stated he disagreed with the 
June 2005 determination, and made specific assertions 
regarding his right hand injury.  He also stated, "[p]lease 
consider this as my disagreement."  However, in the 
subsequent February 2006 statement of the case, the RO listed 
only the issue of service connection for osteoarthritis of 
the lumbar and cervical spine, the other issue decided within 
the June 2005 rating decision.  As the Veteran's July 2005 
written statement may reasonably be construed as a notice of 
disagreement on the issue of an increased rating for his 
right 5th finger amputation, VA must afford him a statement 
of the case on this issue.  38 U.S.C.A. § 7105(d) (West 
2002).  In the present case, no statement of the case has 
been afforded the Veteran; under these circumstances, the 
Board is obliged to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a 
medical expert in neurological 
disabilities for the purpose of 
determining the etiology of any claimed 
disability of the right hand and wrist.  
The Veteran himself need not be scheduled 
for physical examination unless such 
examination is determined to be necessary 
by VA's medical expert.  All pertinent 
symptomatology and clinical findings 
should be reported in detail.  After fully 
reviewing his medical history and 
examining the Veteran, if necessary, the 
examiner should address the following 
questions:  
    
    a.  What current disabilities of the 
right hand and wrist are demonstrated 
within the medical record?  
    
    b.  For any disability of the right 
wrist/hand noted in a., is it at least as 
likely as not such disability is due to or 
the result of, or is otherwise aggravated 
by, the Veteran's 1969 in-service crush 
injury of the right hand?  
    
    c.  Is it at least as likely as not the 
Veteran's service-connected amputation of 
the distal portion of the right 5th finger 
caused, contributed to, or otherwise 
aggravated (i.e., made permanently worse) 
any of the above disabilities?  
    
    The examiner should provide a complete 
rationale for all conclusions reached.  

2.  Issue the Veteran and his 
representative a statement of the case on 
the issue of entitlement to a disability 
rating in excess of 10 percent for his 
amputation, distal portion, right 5th 
finger.  The Veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the Veteran wishes to complete an 
appeal of that issue.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


